DETAILED ACTION
This is in response to application filed on October 23rd, 2020 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/23/2020 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0044] “similar angled edge portions 52” is not in Fig. 1 or 2
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities: 
Review is requested of [0035] wherein reference “50” is referred to as both “locking surface” and “locking face”; examiner recommends changing “locking surface” to “locking face” for consistency with the rest of the specification and with claims, or to make clear that the terms are interchangeable, such as initially reciting “locking surface or locking face 50”
[0035] typographical error “lower portion 20” should read “lower portion 22”
[0044] it is unclear which direction “width” is referring to or if it was meant to be similar to that of Fig. 1; if the latter, review is requested of [0044] “for example” and “in other examples”
[0047] typographical error “kitting” should read “knitting”
Appropriate correction is required.
Claim Objections
Claim(s) 7, 12, 15 is/are objected to because of the following informalities: 
Claim 7 Line 2 before “loom configuration” delete “a” and substitute --the desired-- (due to Claim 1 Line 9) OR change Claim 7 to “of the plurality of loom configurations” OR change Claim 1 Line 9 to NOT say “desired”
Claim 12 Line 4 before “third link” add --the-- 
Claim 15 Line 2 before “can” delete “links”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 14 is/are rejected under U.S.C. 112(b).
The term “the first connector” and the term “the second connector” in Claim 4 Lines 1 and 2 are unclear and therefore renders the claim indefinite.  Claim 1 on which Claim 4 depends only establishes “each link has…a first connector and …a second connector.”  It is unclear whether the applicant intends to claim particular first/second connectors of a single link, or a plurality of the links; if the latter, it is still unclear how many of the plurality of links are being claimed in regards to their respective first/second connectors, or if it is to each link.  
The term “the adjacent link” in Claim 14 Line 2 is unclear and therefore renders the claim indefinite.  Claim 14 depends on Claim 13, wherein Claim 13 establishes “an adjacent link” relative to the rotatable links, and also a separate “an adjacent link” relative to the restricted links.  As such, it is unclear which of the adjacent links (whether relative to the rotatable links or the restricted links) Claim 14’s “the adjacent link” is referring to.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “each link is configured to be directly removably connectable to each other link” but Claim 1 on which Claim 3 depends already recites “each link has…a first connector and…a second connector, each first connector being removably connectable to the second connector of an adjacent link” and “first link…directly connected to the second link”; Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant is suggested to delete Claim 3.	
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 4 will be interpreted as “the first connector of each link” and “the second connector of each link” in the rejection wherein plurality of links are 10, 20
Claim 4 will be interpreted as “the first connector of the first and second links” and “the second connector of the first and second links” in the rejection wherein plurality of links are 10, 20, 30
Claim 14 will be interpreted as “the adjacent link of the restricted links”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todokoro (USPN 9903055).
Regarding Claim 1, Todokoro teaches a modular hand loom (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 8A-8C; 10A-10B; Col. 1 Lines 16-17 "invention relates to a manual knitting device for use in knitting yarn such as wool into knitted fabric"), comprising:
a plurality of links (10, 20) having pegs thereon (Col. 10 Lines 23, 25, 27 "Fig. 8A shows...base member 20 is in engagement with...base member 10"; see Figs. for pegs),
the plurality of links being connectable with one another to form a plurality of loom configurations for knitting and/or weaving (see Figs. 8A-8C for 10, 20 being connectable; Col. 10 Lines 23-27 “Fig. 8A shows a state in which the connecting engagement projecting portion 21a1 of one of the end portions 21a of the second base member 20 is in engagement with the first engaging recess portion 16a of the other end portion 11 of the first base member 10”; Todokoro teaches the plurality of links connectable which meets the structural limitations in the claims and performs the functions as recited such as being capable of  forming a plurality of configurations for knitting and/or weaving especially in light of Col. 1 Lines 16-17 “invention relates to a manual knitting device for use in knitting yarn such as wool into knitted fabric” and Figs. 2, 10A, 10B for plurality of loom configurations and furthermore especially as it is also understood that further closed loom configurations could be made inasmuch as the rotations of 10 relative to 20 allow for different closed loop loom configurations);
wherein each link has a first end (10 has 11; 20 has 21a) with a first connector (10 has 16a; 20 has 21a1) and a second end with a second connector (see Figs. 4A-4C for 10; see Figs. 5A-5C for 20; Col. 5 Lines 11-12 “end portions 11 of the first base member 10”; Col. 5 Lines 52, 53, 55-57 “inter-piece walls 13b…of the …end portions 11…each have…first engaging recess portion 16a”; Col. 6 Lines 29-31 “base member 20 having…end portions 21a”; Col. 6 Lines 46-48 “connecting engagement projection portion 21a1 is provided in…each of the end portions 21a”);
each first connector being removably connectable to the second connector of an adjacent link (as aforementioned, Col. 10 Lines 23-27 “Fig. 8A shows a state in which the connecting engagement projecting portion 21a1 of one of the end portions 21a of the second base member 20 is in engagement with the first engaging recess portion 16a of the other end portion 11 of the first base member 10”; wherein if an element can be engaged, it can be disengaged, and therefore removably connectable),
wherein the plurality of links includes a first link (20) and a second link (10),
the first link being rotatable relative to the second link when directly connected to the second link (see Figs. 8B, 8C; Col. 11 Lines 27-29 "as shown in Figs. 8B and 8C, the first base member 10 and the second base member 20 can be rotated relatively about the shaft portion 42 of the pin member 40"), and
wherein, when the plurality of links are assembled into a desired loom configuration, the first link is configured to remain rotatable relative to the second link (see Figs. 8A-8C; 10A, 10B, no impediment and therefore remains rotatable)
such that the relative positionings of the pegs on the first link is continuously changeable relative to the positioning of the pegs on the second link thereby causing the loom to be flexible during use (inasmuch rotatable, changeable).
Regarding Claim 2, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein, due to relative rotation of the first link with respect to the second link, a shape of the loom configuration is continuously changeable during use (as aforementioned, see Figs. 8A-8C; 10A, 10B).
Regarding Claim 3, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein each link is configured to be directly removably connectable to each other link (see aforementioned rejection of Claim 1 and Figs. 8A-8C; 10A, 10B).
Regarding Claim 5, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein each link has four or less pegs (40) thereon (see Figs. 4A, 5A; for pegs in 10-- Col. 5 Lines 19-20, 22-23 "member 10 has …hole portions 14…so that…pin member 40 can be inserted therethrough"; Col. 9 Lines 53-54 "pin member 40 is inserted into the first hole portion 15 of...member 10"; for pins in 20-- Col. 7 Lines 6-7 "second hole portion 25 is provided in...base member 20"; Col. 6 Lines 29-30 "base member 20 having...end portions 21a"; Col. 6 Lines 37-38 "second common hole portions 24 is formed in each end portion 21a"; Col. 7 Lines 23-27 "diameters of...hole portion 25 and the …common hole portions 24 are slighter larger than...shaft portion 42 of the pin member 40, so that the shaft portion 42 can be inserted through the hole portions").
Regarding Claim 7, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein the pegs on each link are fixedly attached to the link prior to the plurality of links being formed into a loom configuration (said limitation is being treated as a product-by-process limitation. Therefore, even if Todokoro results in different structural characteristics of the end product than other formation methods, it still would have been prima facie obvious at the time the invention was made to use Todokoro as claimed since such formation process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; depending on an intended loom configuration, Todokoro is more than capable of fixedly attaching a desired number of pegs, such as one or two, etc, before a final loom configuration).
Regarding Claim 8, Todokoro teaches all the claimed limitations as discussed above in Claim 7.
Todokoro further teaches wherein each link has the same number of pegs thereon (see Fig4A, 5A; inasmuch as members 10 and 20 each have 3 holes, they can have the same desired number of pegs thereon, such as one or two, etc).
Regarding Claim 9, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein the plurality of loom configurations comprises closed loop loom configurations (see Figs. 10A, 10B).
Regarding Claim 10, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein the first link is a rotatable link having an active face configured to interact with a locking face of the second link to permit rotation of the first link relative to the second link (see aforementioned rejection of Claim 1, especially for connection, see Figs. 4A-4C, 5A-5C, 8A-8C; wherein location of projection/recess are the faces in Figs. 8A-8C, wherein Figs. 8A-8C indicate permissibility of rotation relative to one another; inasmuch as the first link is rotatable relative to the second link, the first link is a rotatable link).
Regarding Claim 11, Todokoro teaches all the claimed limitations as discussed above in Claim 10.
Todokoro further teaches wherein the active face of the first link (20) comprises a rounded surface (see Figs. 4A-4C, 5A-5C, 8A-8C; Col. 10 Lines 23-27 "Fig. 8A shows...connecting engagement projecting portion 21a1 …of the second base member 20 is in engagement with the first engaging recess portion 16a of...base member 10"; active face with rounded surface = location/surface of 21a1 or even end surface on which 21a1 is located),
and the locking face (16) of the second link (10) comprises a linear surface extending at right angles between parallel lateral side surfaces of the second link (Col. 10 Lines 23-27 "Fig. 8A shows...connecting engagement projecting portion 21a1 …of the second base member 20 is in engagement with the first engaging recess portion 16a of...base member 10"; see Fig. 4C; Col. 5 Line 67-Col. 6 Line 4 “end portion of…each inter-piece wall 13b is formed into a flat step-like abutment end portion 13c.  A step portion 13d is formed at the other end portion…of each inter-piece wall 13b”).
Regarding Claim 15, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein the plurality of links comprises at least eight links (see Figs. 10A, 10B),
and the at least eight links can be connected together to form a plurality of different closed loop loom configurations (see Figs. 10A, 10B).
Regarding Claim 16, Todokoro teaches all the claimed limitations as discussed above in Claim 15.
Todokoro further teaches wherein the plurality of links comprises at least twelve links (see Figs. 10A, 10B),
and the at least twelve links can be connected together to form a plurality of different closed loop loom configurations (see Figs. 10A, 10B).

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todokoro (USPN 9903055).
Regarding Claim 17, Todokoro teaches a modular hand loom (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 19; Col. 1 Lines 16-17 "invention relates to a manual knitting device for use in knitting yarn such as wool into knitted fabric"), comprising:
a plurality of links (10, 20) having pegs thereon (Col. 10 Lines 23, 25, 27 "Fig. 8A shows...base member 20 is in engagement with...base member 10"; see Figs. for pegs),
wherein each link has a first end (10 has 11; 20 has 21a) with a first connector (10 has 16a; 20 has 21a1) and a second end with a second connector (see Figs. 4A-4C for 10; see Figs. 5A-5C for 20; Col. 5 Lines 11-12 “end portions 11 of the first base member 10”; Col. 5 Lines 52, 53, 55-57 “inter-piece walls 13b…of the …end portions 11…each have…first engaging recess portion 16a”; Col. 6 Lines 29-31 “base member 20 having…end portions 21a”; Col. 6 Lines 46-48 “connecting engagement projection portion 21a1 is provided in…each of the end portions 21a”);
each first connector being removably connectable to the second connector of an adjacent link (as aforementioned, Col. 10 Lines 23-27 “Fig. 8A shows a state in which the connecting engagement projecting portion 21a1 of one of the end portions 21a of the second base member 20 is in engagement with the first engaging recess portion 16a of the other end portion 11 of the first base member 10”; wherein if an element can be engaged, it can be disengaged, and therefore removably connectable),
wherein each link is configured to be directly removably connectable to each other link (see instant rejection of Claim 3),
wherein each link has four or less pegs thereon (see instant rejection of Claim 5),
and every peg on each link is linearly arranged with the other pegs on the link (see rejection of Claim 5),
wherein the plurality of links comprises at least eight links (see instant rejection of Claim 15),
and the at least eight links can be connected together to form a plurality of different closed loop loom configurations (see instant rejection of Claim 15),
wherein the pegs on each link are fixedly attached to the link prior to the plurality of links being formed into one of the different closed loop loom configurations (see instant rejection of Claim 7).
Regarding Claim 19, Todokoro teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 19 is the same as the body of Claim 16.  As such, see the aforementioned rejection of the body of Claim 16 for the rejection of the body of Claim 19.

Claim(s) 1-3, 7, 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todokoro (USPN 9903055).
Regarding Claim 1, Todokoro teaches a modular hand loom (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 19; Col. 1 Lines 16-17 "invention relates to a manual knitting device for use in knitting yarn such as wool into knitted fabric"), comprising:
a plurality of links (10, 20, 30) having pegs thereon (see Fig. 19; Col. 4 Lines 33-36 "short rod-shaped first base members 10 and second base members 20 and two substantially U-shaped third base members 30 are connected together so as to form a base 50"; as such, Figs. 1-10B and their recitations are relatedly applicable to Fig. 19; see Fig. for pegs),
the plurality of links being connectable with one another to form a plurality of loom configurations for knitting and/or weaving (see Fig. 19 for connectable to one another; see also Figs. 2, 8A-8C for 10 to 20 as applicable to Fig. 19; for 10 to 20--Col. 10 Lines 23-27 “Fig. 8A shows a state in which the connecting engagement projecting portion 21a1 of one of the end portions 21a of the second base member 20 is in engagement with the first engaging recess portion 16a of the other end portion 11 of the first base member 10”; see also Fig. 9 for 30 to 10 and 30 to 20 as applicable to Fig. 19; for 30 to 10 and 30 to 20-- Col. 7 Lines 54-60 “projecting end portion 31a of the third base member 30 can be combined together with…the end portion 21a of the second base member 20.  Similarly, the other projecting end portion 31b of the third base member 30 can be combined together with one of the end portions 11 of the first base member 10”; inasmuch as 10 and 30 can be combined in contact, they are connectable with connector structures; Todokoro teaches the plurality of links connectable which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming a plurality of configurations for knitting and/or weaving especially in light of Col. 1 Lines 16-17 “invention relates to a manual knitting device for use in knitting yarn such as wool into knitted fabric” and Figs. 2, 9, and 19 as aforementioned for plurality of loom configurations and further especially as it is also understood that further closed loom configurations could be made inasmuch as the rotations of 10 relative to 20 allow for different closed loop loom configurations),
wherein each link has a first end (10 has 11; 20 has 21a; 30 has 31a or 31b) with a first connector and a second end with a second connector (for 10 to 20--10 has first/second connector 16a  for 20; 20 has first/second connector 21a1 for 10 and 30; for 30 to 10 and 20--10 also has first connector 14b1 for 30 via 40; 30 has second connector 31e for 20 and first connector 35a for 10 via 40) see Figs. 4A-4C for 10--Col. 5 Lines 11-12 “end portions 11 of the first base member 10”; Col. 5 Lines 52, 53, 55-57 “inter-piece walls 13b…of the …end portions 11…each have…first engaging recess portion 16a”; Col. 5 Lines 19, 34 “base member 10 has…hole bottom portion 14b1”; see Figs. 5A-5C for 20--Col. 6 Lines 29-31 “base member 20 having…end portions 21a”; Col. 6 Lines 46-48 “connecting engagement projection portion 21a1 is provided in…each of the end portions 21a”; see Figs. 6A-6C for 30--Col. 7 Lines 60, 61 “two projecting end portions 31a, 31b of the third base member 30”; Col. 8 Lines 6-8 “an inter-piece wall 31d which is formed at…end portion 31a”; Col. 8 Lines 10-12 “engaging recess portion 31e is formed into a V-shaped groove which extends in the vertical direction…of the inter-piece wall 31d”; Col. 8 Lines 61-64 “hole portion 35 is formed in the other projecting portion 31b.  A triangular engaging projecting portion 35a is provided on the other third common hole portion 35”);
each first connector being removably connectable to the second connector of an adjacent link (see Fig. 19 and aforementioned; see Figs. 2, 8A-8C as applicable for 10 to 20 in Fig. 19; Col. 10 Lines 23-27 “Fig. 8A shows a state in which the connecting engagement projecting portion 21a1 of one of the end portions 21a of the second base member 20 is in engagement with the first engaging recess portion 16a of the other end portion 11 of the first base member 10”; wherein if an element can be engaged, it can be disengaged, and therefore removably connectable; see Fig. 9 as applicable for 30 to 10 and 30 to 20 in Fig. 19; Col. 10 Lines 57-60 “connecting engagement projecting portion 21a1 of one of the end portions 21a of the second member 20 is brought into engagement with the engaging recess portion 31e of the third base member 30”; Col. 11 Lines 4-8 “shaft 42 of the pin member 40 is brought into engagement with the engaging projecting portion 35a of the other common hole portion 35, and the lower end of the shaft portion 42 is brought into abutment with the hole bottom portion 14b1”),
wherein the plurality of links includes a first link (10) and a second link (20),
the first link being rotatable relative to the second link when directly connected to the second link (see Figs. 8B, 8C; Col. 11 Lines 27-29 "as shown in Figs. 8B and 8C, the first base member 10 and the second base member 20 can be rotated relatively about the shaft portion 42 of the pin member 40"), and
wherein, when the plurality of links are assembled into a desired loom configuration, the first link is configured to remain rotatable relative to the second link (inasmuch as Fig. 8A-8C apply to Fig. 19, there is no impediment and therefore remains rotatable)
such that the relative positionings of the pegs on the first link is continuously changeable relative to the positioning of the pegs on the second link thereby causing the loom to be flexible during use (inasmuch rotatable, changeable).
Regarding Claim 2, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
See aforementioned rejection of Claim 2.
Regarding Claim 3, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
See aforementioned rejection of Claim 3 as applied to the instant rejection of Claim 1.
Regarding Claim 7, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
See aforementioned rejection of Claim 7.
Regarding Claim 9, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein the plurality of loom configurations comprises closed loop loom configurations (see Fig. 19, wherein it is understood that further loom configurations could be made that are closed that have less or more 10, 20 pieces; it is also understood that further closed loom configurations could be made inasmuch as the rotations of 10 relative to 20 allow for different closed loop loom configurations).
Regarding Claim 10, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein the first link (10) is a rotatable link having an active face (13b, 13c, 13d) configured to interact with a locking face of the second link (20) to permit rotation of the first link relative to the second link (see Figs. 4A-4C; 5A-5C; 8A-8C; wherein 13c interacts with 21a4; wherein such interaction allows rotation as shown in Figs. 8A-8C; Col. 5 Lines 11-12 “end portions 11 of the first base member 10”; Col. 5 Lines 52, 53-54 “inter-piece walls 13b…of the end portions 11”; Col. 6 Lines 63-65 “flat abutment end portion 21a4 is formed at an end portion…of each of the arc-shaped base portions 21a3 in a step-like fashion”; Col. 6 Lines 56-58 “arc-shaped base portions 21a3…constitute base portions of the connecting engagement projecting portions 21a1”; Col. 6 Lines 46-48 “connecting engagement projecting portion 21a1 is provided in…end portions 21a”; Col. 6 Lines 29-30 “base member 20 having end portions 21a”; inasmuch as the first link is rotatable relative to the second link, the first link is a rotatable link).
Regarding Claim 11, Todokoro teaches all the claimed limitations as discussed above in Claim 10.
Todokoro further teaches wherein the active face of the first link (10) comprises a rounded surface (see Figs. 4A-4C Col. 5 Line 52 “inter-piece walls 13b each having a concavely receding arc shape” indicating rounded),
and the locking face of the second link (20) comprises a linear surface extending at right angles between parallel lateral side surfaces of the second link (see Figs. 5A-5C; Col. 6 Lines 63-65 “flat abutment end portion 21a4 is formed at an end portion…in a step-like fashion”).
Regarding Claim 12, Todokoro teaches all the claimed limitations as discussed above in Claim 11.
Todokoro further teaches wherein the plurality of links includes a third link (30) directly connected to the second link (20) (see Fig. 9 and rejection of instant Claim 1 detailing how 30 connects to 20), and
wherein the second link is a restricted link having an active face configured to interact with a locking face of the third link to prevent rotation of the second link relative to the third link (see Figs. 5A-5C, 6A-6C, 9; wherein active face of the second link comprises at least 21a4; wherein locking face of the third link comprises at least 31f; Col. 10 Lines 60-63 “abutment end portion 21a4 is brought into abutment with the step portion 31f of the third base member, hereby the rotation of the second base member 20 relative to the third base member 30 is restricted”; inasmuch as second link is restricted when with third link, the second link is a restricted link).
Regarding Claim 13, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein the plurality of links includes rotatable links (10) and restricted links (30) (see instant rejection of Claim 10 for how link 10 is a rotatable link as it is rotatable relative to 20; as for 30 restricted link-- see Figs. 5A-5C, 6A-6C, 9; wherein active face of the second link comprises at least 21a4; wherein locking face of the third link comprises at least 31f; Col. 10 Lines 60-63 “abutment end portion 21a4 is brought into abutment with the step portion 31f of the third base member, hereby the rotation of the second base member 20 relative to the third base member 30 is restricted”; see Fig. 19; Col. 4 Lines 33-36 "short rod-shaped first base members 10 and second base members 20 and two substantially U-shaped third base members 30 are connected together so as to form a base 50"; inasmuch as there are a plurality of 10 and 20, there are a plurality of rotatable links and restricted links; examiner notes that rotatable link could also be 20),
the rotatable links being configured to rotate relative to an adjacent link (20) when connected thereto (see aforementioned, wherein 10 rotates relative to 20, wherein 20 is an adjacent link to 30),
and the restricted links (30) being configured to rotate relative to an adjacent link to a lesser degree than the rotatable links (10) when connected to the adjacent link (20) (see aforementioned, wherein 30 rotates lesser relative to 10 than 20 does to 10, up to and including at 0 degrees).
Regarding Claim 14, Todokoro teaches all the claimed limitations as discussed above in Claim 13.
Todokoro further teaches wherein the restricted links are configured to prevent rotation relative to the adjacent link when connected to the adjacent link (see aforementioned rejection of Claim 13).
Regarding Claim 15, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein the plurality of links comprises at least eight links (see Fig. 19; Col. 4 Lines 33-36 "short rod-shaped first base members 10 and second base members 20 and two substantially U-shaped third base members 30 are connected together so as to form a base 50"),
and the at least eight links can be connected together to form a plurality of different closed loop loom configurations (see Fig. 19, wherein it is understood that further closed loom configurations could be made that are closed that have lesser or more 10, 20 pieces; it is also understood that further closed loom configurations could be made inasmuch as the rotations of 10 relative to 20 allow for different closed loop loom configurations).
Regarding Claim 16, Todokoro teaches all the claimed limitations as discussed above in Claim 15.
Todokoro further teaches wherein the plurality of links comprises at least twelve links (see Fig. 19),
and the at least twelve links can be connected together to form a plurality of different closed loop loom configurations (see Fig. 19, wherein it is understood that further closed loom configurations could be made that are closed that have more 10, 20 pieces; it is also understood that further closed loom configurations could be made inasmuch as the rotations of 10 relative to 20 allow for different closed loop loom configurations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro (USPN 9903055), as applied to Claim(s) 1-3, 5, 7-11, 15, 16 above, in view of Anderson (USPN 10874954).
Regarding Claim 4, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro does not explicitly teach wherein the first connector (of each link) is a male connector comprising a protruding member
and the second connector (of each link) is a female connector comprising a receptacle for receiving the male connector.
However, Todokoro does teach wherein both ends of member 10 are female,
and both ends of member 20 are male.

	As such, Todokoro discloses the claimed invention except for that each link is of each of male/female connectors instead of all male or all female.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Todokoro such that each links is of male/female connectors, especially, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Furthermore, Anderson teaches wherein the first connector is a male connector comprising a protruding member (see Figs. 3 and 4; Col. 4 Line 38 "group of bricks 12 linked together"; Col. 4 Lines 53, 55-56 "bricks 12…have projections 22"; Col. 3 Line 37 "Fig. 3…post end"; Col. 3 Line 40 "Fig. 4…socket end"; Col. 5 Lines 58-60 "socket 34 adapted to removably rotationally engage the post 28 of an adjoining brick 12", wherein post 28 is male)
and the second connector is a female connector comprising a receptacle for receiving the male connector (see Figs. 3 and 4; Col. 4 Line 38 "group of bricks 12 linked together"; Col. 4 Lines 53, 55-56 "bricks 12…have projections 22"; Col. 3 Line 37 "Fig. 3…post end"; Col. 3 Line 40 "Fig. 4…socket end"; Col. 5 Lines 58-60 "socket 34 adapted to removably rotationally engage the post 28 of an adjoining brick 12", wherein socket 34 is female). 
As such, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todokoro’s links to be each of male/female connectors as taught by Anderson as such a configuration is known in the art for modular links in order to provide effective connection.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro (USPN 9903055), as applied to Claim(s) 1-3, 5, 7-11, 15, 16 above, in view of Novak et al (USPN 10077511), herein Novak.
Regarding Claim 6, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein each link has four or less pegs thereon (see aforementioned rejection of Claim 5).

Todokoro does not explicitly teach wherein each link has two or less pegs thereon.
However, Todokoro at least suggests wherein each link has two or less pegs thereon (Col. 20 Lines 41-44 "number of hole portions of the …member 10…member 20…member 30 are not limited…but can be increased or decreased as required"; inasmuch as the number of hole portions can be decreased, so the number of pegs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todokoro’s links, if necessary, to be of two or less pegs as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Furthermore, Novak teaches wherein a link has two or less pegs thereon (see Figs. 1-3; title "modular adjustable hand loom"; Col. 2 Line 63 "sections 106"; Col. 3 Lines 11-12 "each loom section has an upper surface from which pegs 109").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todokoro’s links, if necessary, to have two pegs as it is known in the art via Novak that a modular piece with pegs for yarns on top can have just two pegs, accomplishing a similar purpose, such as in order to provide adaptability with a shorter length, as is known in the art (extrinsic evidence Schaub USPN 8316894).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro (USPN 9903055), as applied to Claim(s) 17 and 19 above.
Regarding Claim 18, Todokoro teaches all the claimed limitations as discussed above in Claim 17.
Todokoro at least suggests wherein the at least eight links can be connected together to form at least three different closed loop loom configurations (see Figs. 10A, 10B for two configurations; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that additional 10 and 20 could be added to make an even larger loom, especially as Figs. 10A, 10B already indicate expansion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Todokoro is capable of meeting the limitation as recited in order to form an intended loom configuration.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro (USPN 9903055), as applied to Claim(s) 17 and 19 above, in view of Novak et al (USPN 10077511), herein Novak.
Regarding Claim 20, Todokoro teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 20 is the same as the body of Claim 6 and 8.  As such, see the aforementioned instant rejection of the body of Claim 6 and 8 for the rejection of the body of Claim 20.

As best understood, Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro (USPN 9903055), as applied to Claim(s) 1-3, 7, 9-16 above, in view of Anderson (USPN 10874954).
Regarding Claim 4, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro does not explicitly teach wherein the first connector (of the first and second links) is a male connector comprising a protruding member
and the second connector (of the first and second links) is a female connector comprising a receptacle for receiving the male connector.
However, Todokoro does teach wherein both ends of member 10 are female,
both ends of member 20 are male.

	As such, Todokoro discloses the claimed invention except for that the first/second link is each of male/female connectors instead of all male or all female.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Todokoro such that each links is of male/female connectors, especially, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Furthermore, male/female connectors are widely common, and is already disclosed in Todokoro itself, not only with 10, 30 (wherein the pin is male and the holes on 10 and 30 are female) but also with 20 and 30.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todokoro such that each link has male/female connectors for aesthetic design choice.

Furthermore, Anderson teaches wherein the first connector is a male connector comprising a protruding member (see Figs. 3 and 4; Col. 4 Line 38 "group of bricks 12 linked together"; Col. 4 Lines 53, 55-56 "bricks 12…have projections 22"; Col. 3 Line 37 "Fig. 3…post end"; Col. 3 Line 40 "Fig. 4…socket end"; Col. 5 Lines 58-60 "socket 34 adapted to removably rotationally engage the post 28 of an adjoining brick 12", wherein post 28 is male)
and the second connector is a female connector comprising a receptacle for receiving the male connector (see Figs. 3 and 4; Col. 4 Line 38 "group of bricks 12 linked together"; Col. 4 Lines 53, 55-56 "bricks 12…have projections 22"; Col. 3 Line 37 "Fig. 3…post end"; Col. 3 Line 40 "Fig. 4…socket end"; Col. 5 Lines 58-60 "socket 34 adapted to removably rotationally engage the post 28 of an adjoining brick 12", wherein socket 34 is female). 
As such, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todokoro’s first and second links to be each of male/female connectors as taught by Anderson as such a configuration is known in the art for modular links in order to provide effective connection.

Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro (USPN 9903055), as applied to Claim(s) 1-3, 7, 9-16 above.
Regarding Claim 5, Todokoro teaches all the claimed limitations as discussed above in Claim 1.
Todokoro further teaches wherein at least one link has four or less pegs thereon,
and every peg on the at least one link is linearly arranged with the other pegs on the link
(see Figs. 4A-4C, 5A-5C, where members 10 and 20 have four or less pegs linearly arranged).

Todokoro at least suggests wherein each link (10, 20, 30) has four or less pegs thereon (see Figs. 6A-6C for member 30; Col. 20 Lines 41-44 “number of hole portions of the first base member 10, the second base member 20 and the third base member 30 are not limited to those described in the embodiments, but can be increased or decreased as required”),
and every peg on each link is linearly arranged with the other pegs on the link (inasmuch as a shape of member 30 can be modified such that a line can be drawn between its holes and therefore pegs, the pegs are linearly arranged).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify member 30 to have four or less holes (and therefore four or less pegs), wherein the pegs are linearly arranged, in order to provide an intended fabric configuration as required.  It would have been well within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to do so.
Regarding Claim 6, modified Todokoro teaches all the claimed limitations as discussed above in Claim 5.
Todokoro at least suggests wherein each link has two or less pegs thereon (see aforementioned rejection of Claim 5).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify members 10, 20, and 30 to have two or less holes (and therefore two or less pegs) in order to provide an intended fabric configuration as required (especially as such a number of pegs on a modular loom link is known in the art, see extrinsic evidence Novak et al 10077511).  It would have been well within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to do so.
Regarding Claim 8, Todokoro teaches all the claimed limitations as discussed above in Claim 7.
Todokoro at least suggests wherein each link (10, 20, 30) has the same number of pegs thereon (Col. 20 Lines 41-44 “number of hole portions of the first base member 10, the second base member 20 and the third base member 30 are not limited to those described in the embodiments, but can be increased or decreased as required”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todokoro such that 10, 20, 30 all have the same number of pegs in order to provide an intended fabric configuration as required (for example, decreasing holes/pegs on 30 to match that of 10 and 20; for example, increasing holes/pegs on 10, 20 to match that of 30; etc).  It would have been well within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to do so.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todokoro (USPN 9903055).
Regarding Claim 17, Todokoro teaches a modular hand loom (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 19; Col. 1 Lines 16-17 "invention relates to a manual knitting device for use in knitting yarn such as wool into knitted fabric"), comprising:
a plurality of links (10, 20, 30) having pegs thereon (see Fig. 19; Col. 4 Lines 33-36 "short rod-shaped first base members 10 and second base members 20 and two substantially U-shaped third base members 30 are connected together so as to form a base 50"; as such, Figs. 1-10B and their recitations are relatedly applicable to Fig. 19; see Fig. for pegs),
wherein each link has a first end (10 has 11; 20 has 21a; 30 has 31a or 31b) with a first connector and a second end with a second connector (see Fig. 19 for connectable to one another; see also Figs. 2, 8A-8C for 10 to 20 as applicable to Fig. 19; for 10 to 20--Col. 10 Lines 23-27 “Fig. 8A shows a state in which the connecting engagement projecting portion 21a1 of one of the end portions 21a of the second base member 20 is in engagement with the first engaging recess portion 16a of the other end portion 11 of the first base member 10”; see also Fig. 9 for 30 to 10 and 30 to 20 as applicable to Fig. 19; for 30 to 10 and 30 to 20-- Col. 7 Lines 54-60 “projecting end portion 31a of the third base member 30 can be combined together with…the end portion 21a of the second base member 20.  Similarly, the other projecting end portion 31b of the third base member 30 can be combined together with one of the end portions 11 of the first base member 10”; inasmuch as 10 and 30 can be combined in contact, they are connectable with connector structures; even more specifically: for 10 to 20--10 has first/second connector 16a  for 20; 20 has first/second connector 21a1 for 10 and 30; for 30 to 10 and 20--10 also has first connector 14b1 for 30 via 40; 30 has second connector 31e for 20 and first connector 35a for 10 via 40) see Figs. 4A-4C for 10--Col. 5 Lines 11-12 “end portions 11 of the first base member 10”; Col. 5 Lines 52, 53, 55-57 “inter-piece walls 13b…of the …end portions 11…each have…first engaging recess portion 16a”; Col. 5 Lines 19, 34 “base member 10 has…hole bottom portion 14b1”; see Figs. 5A-5C for 20--Col. 6 Lines 29-31 “base member 20 having…end portions 21a”; Col. 6 Lines 46-48 “connecting engagement projection portion 21a1 is provided in…each of the end portions 21a”; see Figs. 6A-6C for 30--Col. 7 Lines 60, 61 “two projecting end portions 31a, 31b of the third base member 30”; Col. 8 Lines 6-8 “an inter-piece wall 31d which is formed at…end portion 31a”; Col. 8 Lines 10-12 “engaging recess portion 31e is formed into a V-shaped groove which extends in the vertical direction…of the inter-piece wall 31d”; Col. 8 Lines 61-64 “hole portion 35 is formed in the other projecting portion 31b.  A triangular engaging projecting portion 35a is provided on the other third common hole portion 35”),
wherein each link is configured to be directly removably connectable to each other link (see aforementioned),
wherein the plurality of links comprises at least eight links (see instant rejection of Claim 15--see Fig. 19; Col. 4 Lines 33-36 "short rod-shaped first base members 10 and second base members 20 and two substantially U-shaped third base members 30 are connected together so as to form a base 50"),
and the at least eight links can be connected together to form a plurality of different closed loop loom configurations (see instant rejection of Claim 15--see Fig. 19, wherein it is understood that further closed loom configurations could be made that are closed that have lesser or more 10, 20 pieces; it is also understood that further closed loom configurations could be made inasmuch as the rotations of 10 relative to 20 allow for different closed loop loom configurations),
wherein the pegs on each link are fixedly attached to the link prior to the plurality of links being formed into one of the different closed loop loom configurations (see rejection of Claim 7).

Todokoro further teaches wherein at least one link has four or less pegs thereon,
and every peg on the at least one link is linearly arranged with the other pegs on the link
(see Figs. 4A-4C, 5A-5C, where members 10 and 20 have four or less pegs linearly arranged).

Todokoro at least suggests wherein each link (10, 20, 30) has four or less pegs thereon (see Figs. 6A-6C for member 30; Col. 20 Lines 41-44 “number of hole portions of the first base member 10, the second base member 20 and the third base member 30 are not limited to those described in the embodiments, but can be increased or decreased as required”),
and every peg on each link is linearly arranged with the other pegs on the link (inasmuch as a shape of member 30 can be modified such that a line can be drawn between its holes and therefore pegs, the pegs are linearly arranged).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify member 30 to have four or less holes (and therefore four or less pegs), wherein the pegs are linearly arranged, in order to provide an intended fabric configuration as required.  It would have been well within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to do so.
Regarding Claim 18, modified Todokoro teaches all the claimed limitations as discussed above in Claim 17.
Todokoro at least suggests, if not teaches, wherein the at least eight links can be connected together to form at least three different closed loop loom configurations (see Fig. 19 for at least one configuration; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that additional 10 and 20 could be added to make an even larger loom; it is also understood that further closed loom configurations could be made inasmuch as the rotations of 10 relative to 20 allow for different closed loop loom configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Todokoro is capable of meeting the limitation as recited in order to form an intended loom configuration.
Regarding Claim 19, modified Todokoro teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 19 is the same as the body of Claim 16.  As such, see the aforementioned rejection of the body of Claim 16 for the rejection of the body of Claim 19.
Regarding Claim 20, modified Todokoro teaches all the claimed limitations as discussed above in Claim 17.
The body of Claim 20 is the same as the body of Claim 6 and 8.  As such, see the aforementioned instant rejection of the body of Claim 6 and 8 for the rejection of the body of Claim 20.

Examiner Notes
A courtesy call was made to attorney Kevin Williams on 1/6/22 to provisionally discuss allowable subject matter.  However, upon further consideration the allowable subject matter has now been met by the prior art of record as indicated in the rejections herein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Bastidas (WO 2008/044184) directed to rotatable, male/female modular hand loom; Lin (USPN 10967288), Yildirim (WO 2016/053219) directed to rotatable modular links; Rheims and Collos (FR 3087350), Grunewald et al (US Publication 2016/0101371), Kwok et al (US Publication 2013/0252503), Park et al (US Publication 2019/0321741), Kim (WO 2005/005008) directed to fully rotatable male/female modular links; Thomas (USPN 2433307) directed to male/female modular looms with removable pegs; Gustin (US Publication 2008/0223083), Ferguson (USPN 2451207), Berger et al (USPN 2663066) directed to two or less pegs of a knitting loom; Lawrence et al (US Publication 2015/0096643) directed to loom size adjustment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732